Hallam, J.
(dissenting.)
I dissent: The trial court struck out defendant’s answer as false, sham and frivolous. The majority opinion sustains the order. I do not agree.
The answer alleges that the notes sued upon were given “as part of a slush fund which the plaintiff was collecting to unlawfully and wrongfully influence certain public officials in regard to the regulations to be imposed upon the sale of alcoholic, poisonous and intoxicating drinks.’’ This states a good defense of illegal consideration. The answer accordingly is not frivolous. This the majority opinion concedes, but holds that it conclusively appears that the answer is false and sham.
In my opinion it has not been made to appear that the allegations of the answer are false. Plaintiff submitted an affidavit in support of its motion in which it is stated that plaintiff corporation has by-laws which provide that all members upon joining the corporation shall pay $10 as an initiation fee and one month’s dues and shall give notes in advance for 23 months’ dues at $5 a month, and that these notes were given therefor. The calling of contributions membership dues does not make the fund raised thereby any the more or the less legitimate. The use of the term dues may be a sham. The question is for what purpose the fund, whether called dues or by some other name, was raised. Nowhere does plaintiff make any showing as to the purpose for which these alleged membership dues of $60 a year for two years were to be used. There is no showing as to what legitimate expenses this association had that would absorb so large annual contributions from its membership nor -that it had any legitimate expenses at all. There is no denial that the money was really raised for the purpose stated in the answer, nor is there any denial of the more specific statement, made by the defendant in an affidavit opposing the motion, to the effect thaj *465the plaintiffs representatives stated to him, when they procured the notes, that it was necessary for the retail liquor dealers to raise a fund to work among state legislators and other public officials to stop certain pending legislation which would be detrimental to their business and that if “he and the other boys” did not do so they would be out of the business. Such transactions are illegal. Houlton v. Dunn, 60 Minn. 26, 61 N. W. 898, 30 L.R.A. 737, 51 Am. St. 493. In my opinion an issue is tendered by the answer which should be tried out in the usual manner.